Olds, J. —
This is an action brought by the appellees against Charles C. Sparklin, Anna L. Sparklin, Henry Kolb and William Gross, for the possession of and to quiet title to certain real estate described in the complaint. Issue was joined and there was a trial resulting in a judgment in favor of the appellees, and Sparklin and Sparklin appeal to this court.
The appellants jointly assign as error: First. The overruling of the demurrer to the complaint, and Second. Error in sustaining the demurrer to the answer of Anna L. Sparklin.
The first alleged error is not discussed by counsel in their brief, and is, therefore, waived. There is not a proper assignment of the second alleged error.
The defendant Anna L. Sparklin filed a separate answer to the complaint, to which there was a demurrer filed and sustained, and both of the appellants join in the assignment of error that the court erred in sustaining the demurrer to said separate answer of Anna L.
It has been repeatedly held by this court that a joint as*536signment of error by several appellants presents no question as to a ruling against one of the appellants, and which constitutes error against one only. Orton v. Tilden, 110 Ind. 131; Hinkle v. Shelley, 100 Ind. 88; Robbins v. Magee, 96 Ind. 174; Boyd v. Pfeifer, 95 Ind. 599; Williams v. Riley, 88 Ind. 290; Feeney v. Mazelin, 87 Ind. 226; Eichbredt v. Angerman, 80 Ind. 208.
Filed June 28, 1889.
There is no question presented for the decision of this court.
Judgment affirmed, with costs.